Citation Nr: 1533506	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 1961.  

This appeal to the Board of Veterans' Appeals (Board) is from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At worst, the Veteran has level II hearing loss in the right ear and level IV hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations.  The Veteran was afforded pertinent VA examinations in January 2011 and November 2011.  The examiner provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to this claim because they fully describe the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

The Veteran contends his bilateral hearing loss disability warrants a compensable disability rating.  

Hearing loss is evaluated under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz (Hz).  The Rating Schedule establishes 11 auditory acuity levels designated from level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluation for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

At a January 2011 VA audiology examination, the Veteran's puretone thresholds, in decibels, were as follows:


Frequency (Hz)
1000
2000
3000
4000
Right 
40
35
60
65
Left 
35
45
60
65

The Maryland CNC speech discrimination test score was 94 percent in the right ear and 88 percent in the left ear.

In July 2011, he underwent a private audiology examination.  That examination revealed puretone thresholds as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
45
40
55
65
LEFT
45
40
55
65

While it is unclear whether the private examiner used the Maryland CNC Word list as required by 38 C.F.R. § 4.85, the Board will assume that he did.  Hence, speech audiometry is assumed to have revealed a speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  These findings equate to a level II hearing loss in the right ear, and a level IV loss in the left.

The Veteran attended another VA audiology examination in November 2011 and his puretone thresholds, in decibels, were as follows:

Frequency (Hz)
1000
2000
3000
4000
Right 
45
40
60
65
Left 
35
45
55
60

The Maryland CNC speech discrimination test score was 88 percent in the right ear and 80 percent in the left ear.  

Using Table VI, the Veteran's January 2011 VA examination revealed level I hearing loss in the right ear and level II in the left ear.  When level II hearing loss in the left ear is combined with level I hearing loss in the right ear and applied to Table VII for a percentage evaluation, the Veteran's hearing loss is evaluated as noncompensable.  38 C.F.R. § 4.85.

As for the July 2011 private examination results, he exhibited a level II hearing loss in the right ear and level IV in the left ear.  When the scores are combined and applied to Table VII for a percentage evaluation, the Veteran's hearing loss is still evaluated as noncompensable.  Id.

Similarly, the November 2011 VA examination results show a level II hearing loss in the right ear and level III in the left ear.  When the scores are combined and applied to Table VII for a percentage evaluation, the Veteran's hearing loss is once again evaluated as noncompensable.  Id.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against entitlement to a compensable rating for the Veteran's service-connected bilateral hearing loss disability.  Furthermore, the evidence preponderates against entitlement to staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The Board considered the Veteran's lay contentions pertaining to his hearing difficulties.  While he is competent to report symptoms, an objective examination is more probative in determining the actual degree of his hearing impairment.  Furthermore, the opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his bilateral hearing loss disability.  Accordingly, the Board assigns a low probative value to his contentions.

As a preponderance of the evidence is against the assignment of an increased evaluation, the benefit-of-the-doubt rule does not apply, and the appeal is denied.  38 C.F.R. § § 4.3, 4.7.


Other Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the schedular rating criteria specifically contemplate the extent and severity of the Veteran's service-connected bilateral hearing loss disability, which is primarily productive of difficulty localizing sound.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's current bilateral hearing loss, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).

Finally, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected hearing loss renders him totally unemployable.  Accordingly, the Board concludes that a claim for total rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


